DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishii. (JP02119190, hereinafter Ishii).
Regarding claim 1, Ishii discloses a laminated piezoelectric element (Fig. 2) comprising: a laminated body in rectangle shape formed by alternately laminating a plurality of piezoelectric layers and one or more internal electrode(s); a connection electrode connected to one end portion of the internal electrode(s); and an electric field relaxation region (cut out portions) formed discontinuously with regard to the internal electrode(s) in at least one of two corner portions of the other end portion opposite to the one end portion of the internal electrode(s). (See Abstract).
Regarding claim 2, the cut-out portions are equivalent to the electrode deficient portions as claimed. 
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sadamura (JP01157581, hereinafter Sadamura).
Regarding claim 1, Sadamura discloses a laminated piezoelectric element (Figs. 1, 11-142) comprising: a laminated body in rectangle shape formed by alternately laminating a plurality of piezoelectric layers and one or more internal electrodes (2a, 2b); a connection electrode (3)connected to one end portion of the internal electrode(s); and an electric field relaxation region (holes 7) formed discontinuously with regard to the internal electrode(s) in at least one of two corner portions of the other end portion opposite to the one end portion of the internal electrode(s). 
Regarding claims 2 and 3, the holes (7) portions are equivalent to the electrode deficient portions as claimed. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J. San Martin/
Primary Examiner, Art Unit 2837